Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 6/6/22 has been entered. Claims 2, 11, 12-23, 32, and 35-37 have been canceled.  Claims 1, 3, 4-10, 24, 31, and 33-34 have been amended.  Claims 38-44 have been added.  Claims 1, 3-10, 24, 31, 33-34, and 38-44 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/6/22, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 3-10, 24, 31, 33-34, and 38-44 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jinggao Li (Reg. No. 64450) on 6/8/22.

The application has been amended as follows: 

1. (Currently amended) A rotor system, comprising: 
a rotating shaft (100), a shaft body of the rotating shaft being of an integrated structure and the rotating shaft being horizontally arranged; 
a motor (200), an air compressor (300) and a turbine (400) which are each arranged on the rotating shaft in sequence; and 
at least two radial bearings (600, 700) and a thrust bearing (500) which are each arranged on the rotating shaft (100) and are all non-contact bearings, wherein 
the at least two radial bearings (600, 700) comprise a first radial bearing (600) and a second radial bearing (700), the first radial bearing (600) being 
wherein 
the thrust bearing (500) is arranged between the first radial bearing (600) and the motor (200); or 
the thrust bearing (500) is arranged on one side of the first radial bearing (600) away from the motor (200); or 
the thrust bearing (500) is arranged between the motor (200) and the air compressor (300)[[.]]; 
wherein Page 2 of 16Attorney No. 81000.014USN 
the thrust bearing (500) is a gas-magnetic hybrid thrust bearing, and at least one of the at least two radial bearings (600, 700) is a gas-magnetic hybrid radial bearing or a hydrodynamic-hydrostatic gas hybrid radial bearing; 

the gas-magnetic hybrid thrust bearing is a foil-type gas-magnetic hybrid thrust bearing (5100) comprising: 
a first thrust disc (5101) fixedly connected to the rotating shaft (100); and 
a first stator (5102) and a second stator (5103) which are disposed on the rotating shaft (100) 
each of the first stator (5102) and the second stator (5103) comprises a first magnetic bearing (5104) and a first foil bearing (5105); a plurality of first magnetic components is arranged on each respective first magnetic bearing (5104) in a circumferential direction; each respective first foil bearing (5105) is provided with a second magnetic component capable of interacting with the respective plurality of first magnetic components and generating a plurality of magnetic forces with the respective plurality of first magnetic components, wherein 
each respective first foil bearing (5105) is arranged between the corresponding first magnetic bearing (5104) and the first thrust disc (5101) and has a first gap (5106) with the first thrust disc (5101), and each respective first foil bearing (5105) is movable in an axial direction of the rotating shaft under the respective magnetic forces between the respective first magnetic components and the respective second magnetic component.  

4. (Currently amended) The rotor system according to claim 1, wherein 
the at least two radial bearings further comprise a fourth radial bearing (900) arranged on one side of the turbine (400) away from the air compressor (300), wherein
the thrust bearing (500) is arranged between the first radial bearing (600) and the motor (200); or  
the thrust bearing (500) is arranged on the one side of the first radial bearing [[(6000]](600) away from the motor (200); or 
the thrust bearing (500) is arranged between the motor [[(2200)]](200) and the air compressor (300); or 
the thrust bearing (500) is arranged between the air compressor (300) and the second radial bearing (700).  

6. (Currently amended) The rotor system according to claim [[2]]1, wherein a heat insulation layer is arranged on one side of the turbine (400) close to the second radial bearing (700).  

Claim 24, Line 5 - “a thrust disc” has been changed to --the thrust disc--.

Claim 33, Line 5 - “a thrust disc” has been changed to --the thrust disc--.

Claim 33, Lines 21-22 - “powering on a magnetic bearing in the corresponding bearing” has been changed to --powering on a magnetic bearing in each of the corresponding static pressure bearings--.

34. (Currently amended) The rotor system according to claim 3, wherein 
the at least two radial bearings further comprise a fourth radial bearing (900) arranged on one side of the turbine (400) away from the air compressor (300), wherein
the thrust bearing (500) is arranged between the first radial bearing (600) and the motor (200); or  
the thrust bearing (500) is arranged on the one side of the first radial bearing [[(6000]](600) away from the motor (200); or 
the thrust bearing (500) is arranged between the motor [[(2200)]](200) and the air compressor (300); or 
the thrust bearing (500) is arranged between the air compressor (300) and the second radial bearing (700).  

39. (Currently amended) The gas turbine generator set according to claim 31, wherein 
the at least two radial bearings further comprise a fourth radial bearing (900) arranged on one side of the turbine (400) away from the air compressor (300), wherein
the thrust bearing (500) is arranged between the first radial bearing (600) and the motor (200); or  
the thrust bearing (500) is arranged on the one side of the first radial bearing [[(6000]](600) away from the motor (200); or 
the thrust bearing (500) is arranged between the motor [[(2200)]](200) and the air compressor (300); or 
the thrust bearing (500) is arranged between the air compressor (300) and the second radial bearing (700).  

40. (Currently amended) The gas turbine generator set according to claim [[40]]39, wherein 
the fourth radial bearing (900) is a hydrodynamic-hydrostatic gas hybrid radial bearing.

41. (Currently amended) The gas turbine generator set according to claim 31, wherein 
a heat insulation layer is arranged on one side of the turbine (400) close to the second radial bearing (700).

42. (Currently amended) The gas turbine generator set according to claim 31, wherein the motor (200) is a dynamic-pressure bearing motor, and a portion of the rotating shaft corresponding to a bearing of the motor is provided with a first dynamic pressure generating groove (201).  

43. (Currently amended) The gas turbine generator set according to claim 31, wherein the motor (200) is a starter-generator integrated motor.  

44. (Currently amended) The gas turbine generator set according to claim 31, wherein 
the rotor system further comprises a locking device (120) configured to lock the rotating shaft when the rotating shaft is in a static state.



Allowable Subject Matter
Claims 1, 3-10, 24, 31, 33-34, and 38-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-10, 24, 31, 33-34, and 38-44 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “each of the first stator (5102) and the second stator (5103) comprises a first magnetic bearing (5104) and a first foil bearing (5105); a plurality of first magnetic components is arranged on each respective first magnetic bearing (5104) in a circumferential direction; each respective first foil bearing (5105) is provided with a second magnetic component capable of interacting with the respective plurality of first magnetic components and generating a plurality of magnetic forces with the respective plurality of first magnetic components” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 3-10, 24, 31, 33-34, and 38-44.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        6/11/22

/JESSE S BOGUE/Primary Examiner, Art Unit 3746